DETAILED ACTION
A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114, and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR §1.114.  Applicant’s submission filed on 23 October 2020 has been entered.
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 23 October 2020; which amends claims 1 and 14.  Claims 1, 3-9 and 11-14 remain pending in this application.
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 21 December 2020, with accompanying reference copy.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action.
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-9 and 11-14 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP §2173.05(c-d).  In the present instance, claim 1 recites the broad recitation “plastics and other plasticisable materials,” and the claim also recites “such as pulverulent and/or ceramic compositions” which is the narrower statement of the range/limitation (preamble of the claim).  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is merely exemplary of the remainder of the claim, and therefore not required, or a required feature of the claims.
Further in claim 1, the limitation “if necessary” (line 14 of the claim) is deemed vague and indefinite, having no clearly defined metes and bounds, since no context has been established for when/what constitutes “interactive contact with an operator” being considered to be “necessary.”

In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §103 rejections of the claims, Examiner notes the following:
 Applicant’s argument concerning the added claim limitation “embedded in the controller” (page 8 of the response dated 23 October 2020) is deemed not to be persuasive.  At least Quail et al. discloses an “intelligent molding system... that makes use of data directly associated with a molding environment or particular mold...  stored locally in an in-mold memory device... identifies parameters germane to mold set-up and machine operation” (abstract; emphasis added by Examiner).  Hence, Quail et al. provide for expert knowledge being embedded in the controller.  Applicant’s remark that the expert knowledge used by the claimed system is not input by an operator is not supported by the instant claim language, because the claim merely provides for “expert knowledge embedded in the controller,” without any constraints/limitations being presented for when/how it is embedded nor the source of such knowledge embedded in the controller, and without any claimed preclusion of such knowledge being input by a user.  Furthermore, the instant claim language provides for calculations being performed “using at least the geometry of the injection molding and expert knowledge about operation of the injection molding machine,” such knowledge having been claimed as being embedded in the controller (emphasis added by Examiner), thereby specifically providing that information other than the geometry and embedded knowledge is usable in the calculations.  Such claim language does not preclude an operator inputting additional information, including expert knowledge.
In response to Applicant’s reference to the use of “five documents” (page 9 of the response dated 23 October 2020; emphasis added by Applicant), Examiner notes that reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicant’s argument concerning the added claim limitation “of 3D data” (spanning pages 9-11 of the response dated 23 October 2020) is deemed to be persuasive.  However, Applicant’s attention is directed to Nagasawa et al. US Patent 6,768,928 (hereinafter Nagasawa; previously cited), which teaches that it was known in the art, at the time the instant invention was filed, for assembly systems to utilize component design systems to automatically generate 3D component shape information from 2D shape information using 3D modelers (abstract; col. 2, lines 9-22 and 41-46; col. 6, lines 8-11; col. 7, lines 8-47; col. 11, lines 7-11).  Alternatively, Applicant’s attention is directed to Sinha et al. US PG Publication 2012/0271443 (hereinafter Sinha; previously cited), which teaches that it was known in the art, at the time the instant invention was filed, to evaluate manufacturability of three-dimensional plastics models using geometry analysis of the 3D modeled data (abstract; Fig. 10; claim 1).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such well-known 3D modeling data in the combined system of Di since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In response to Applicant’s argument that simulation would somehow be required in the combined system of Di Domenico, Quail, Morikawa, Koch and Friedl as presented by Examiner (page 11 of the response dated 23 October 2020), Examiner notes that Applicant has provided no evidence of such simulation.  Merely stating that simulation is “regularly the case” does not necessitate that such is being performed in the combined system of Di Domenico, Quail, Morikawa, Koch, Friedl and Nagasawa and/or Sinha.  With regard to Applicant’s further comments regarding the list of parameters of Quail somehow not being expert knowledge (spanning pages 11-12 of the response dated 23 October 2020), Examiner notes that there is nothing in the instant claim language which distinguishes the instantly claimed “expert knowledge” from the information stored and utilized by the system of Quail.  In this regard, Examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument that Examiner’s conclusion of obviousness is based upon improper hindsight reasoning (page 12 of the response dated 23 October 2020), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this regard, the combination of Di Domenico, Quail, Morikawa, Koch, Friedl and Nagasawa and/or Sinha provide for the instantly claimed system, as clearly provided for below in detail.
As per the dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above.
Accordingly, claims 1, 3-8 and 11-14 are now rejected under Di Domenico US PG Publication 20090053546 (hereinafter Di Domenico) in view of Quail et al. US PG Publication 20060082009 (hereinafter Quail), further in view of Morikawa et al. US PG Publication 20130103184 (hereinafter Morikawa), further in view of Koch et al. US PG Publication 20090204249 (hereinafter Koch), further in view of Friedl et al. US PG Publication 20050114104 (hereinafter Friedl), further in view of either Nagasawa et al. US Patent 6,768,928 (hereinafter Nagasawa) and/or Sinha et al. US PG Publication 2012/0271443 (hereinafter Sinha):
Regarding Claim 1, Di Domenico discloses:
A method for operating a machine for processing plastics and other plasticisable materials such as pulverulent and/or ceramic compositions, the machine having, [[Di Domenico, FIG. 1 & Para. 47] “an injection molding system 101 that is configured to inject plastic-based molding material into a mold”]
a mold opening and closing unit for opening and closing an injection mold [[Di Domenico, FIG. 1 & Para. 55] “The clamp assembly 121 is actuated so as to clamp a mold 116 shut by an application of force tonnage to the mold 116, while the mold 116 receives a molten molding material, under pressure”] having at least one mold cavity for manufacturing an injection molding  corresponding to a shape of the at least one mold cavity, [[Di Domenico, FIG. 1 & Para. 53] “The mold 116 defines a single cavity.  Wherein, it is interpreted that the mold cavity is configured for manufacturing a shape corresponding to the at least one mold cavity.”  Wherein, it is interpreted that the mold is used for manufacturing an injection molding.]
an injection molding unit having means for plasticizing and injecting the plasticisable material into the mold cavity, [[Di Domenico, FIG. 1 & Para. 52-53] “The feed throat 104 connects the hopper 103 to the barrel assembly 106, so that a moldable molding material (typically in chip form) may be transferred from the hopper 103 to the interior of the barrel assembly 106.  The screw 108 is used to process or prepare the molding material (that is, the screw 108 may be used to convey the molding material from the feed throat 104 to the machine nozzle 112.  The nozzle 112 is coupled to the mold 116.  The molding material includes a plastic material.”].
But Di Domenico is not generally concerned with a controller of the machine that contains expert knowledge about the operation of the injection molding machine and any present peripheral devices and about manufacture of injection moldings using injection molding technology nor providing information about a component design for the injection molding to a molding assistant within the controller.  However, in this regard Quail discloses:
a controller of the machine which controller contains expert knowledge about operation of the injection molding machine, a geometry of the injection molding, and any present peripheral devices thereof [[Quail, FIG. 2, Para. 48, Para. 50 & Para. 58] “The database 92 can be located within memory allocated to the system controller.  The database 92 contains a listing of supplied machines and their associated (and preferably optimized) operational parameters which can be selectively accessed and downloaded to the machine controller 80 of the local injection molding machine 10.  The machine controller 80 could provide centralized control of the ancillary equipment.  The control algorithm for the HMI additionally requests information concerning the gate diameter through which melt is injected into the cavity, the overall length of the molded part and other significant dimensions of the preform, e.g. the outside diameter of the thread.”  Wherein, it is interpreted that the database (92) integrated into the controller (80) contains knowledge any present peripheral devices (i.e. supplied machines) thereof.  Wherein, it is interpreted that the controller (80) may possess (i.e. contain) information regarding a geometry (i.e. gate diameter) of the injection molding and expert knowledge of the injection molding machine (i.e. diameter of the shooting pot piston & number of and about manufacture of injection molding’s using injection molding technology, in order to manufacture an injection molding with reference to injection molding parameters with, if necessary, interactive contact with an operator, [[Quail, FIG. 2 & Para. 54] “The machine controller 80 can request direct entry of certain information through its HMI 84.  For example, in relation to mold set-up, a preferred embodiment of the present invention generates a screen prompt that asks for part parameters relating to the molded part that is to be produced.”  Wherein, it is interpreted that the machine controller initiates contact with an operator to enable the operator to input injection molding parameters (i.e. settings) in order to manufacture an injection molding.]
comprising the steps: providing information about a component design for the injection molding to a molding assistant within the controller,  [[Quail, FIG. 2 & Para. 57] “A preferred embodiment of the present invention requests data entry of various physical parameters of the desired molded part.  More particularly, a control algorithm (of a preferred embodiment of the present invention) for the HMI prompts the machine operator for input.”  Wherein, it is interpreted that the machine operator provides input regarding a preferred component design for the injection molding at the request of a control algorithm.  Wherein, it is interpreted that the control algorithm is the molding assistant.]
calculating molding machine instructions using at least the geometry of the injection molding and expert knowledge about operation of the injection molding machine [[Quail, FIG. 2, Para. 58 & Para. 62] “The control algorithm for the HMI additionally requests information concerning the gate diameter through which melt is injected into the cavity, the overall length of the molded part and other significant dimensions of the preform.  The algorithm (operational within the machine controller 80) hence calculates a fill profile that, to at least a first approximation, corresponds to an optimum fill profile for the mold.  The fill profile will include operational set-points.”  Wherein, it is interpreted that machine operational set points are calculated using at least geometry of the injection molding (i.e. gate diameter/length of molded part) and expert knowledge about the operation of the injection molding machine (i.e. diameter of the shooting pot piston & number of cavities in the mold)]
if modification of the information is not possible, notifying the operator by means of the molding assistant that the injection molding is not manufacturable using this injection molding machine, [[Quail, Para. 72] “In all cases, whether by download from the in-mold memory device or operator-prompted input of data, the control algorithm performs a data validation and limit check to ensure that the received data satisfies information requirements for the control algorithm and operational parameters for the molding machine.  Should there be an inconsistency, or should the control algorithm generate an out-of-range error, the machine operator is notified through a sensory alert from the HMI 84.  Wherein, it is interpreted that if the control algorithm may generate an out of range error, as a result of input parameters.”  Wherein, it is interpreted that the setup parameter may not be calculated by further computation of the input data (i.e. information) since the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Quail’s principles of associating optimized parameters with industrial machines into the injection molding machine principles taught by Di Domenico would result in a knowledge based injection molding system that simplifies set-up and operation of an injection molding machine to the extent where operator expertise is of less significance and a machine operation simplified.
But the combination is not generally concerned with providing the geometry of an injection molding as information nor calculating plant and process parameters required for manufacturing the injection molding before injection molding is produced for the first time and without prior offline simulation of the injection molding.  However, in this regard Morikawa discloses:
wherein the geometry of the injection molding or the at least one mold cavity are provided as the information, [[Morikawa, Para. 84] “The operator sets the projected area of the molded article in the projected area display field by using the input portion 40.”  Wherein, it is interpreted that a geometry (i.e. projected area) of the injection molding (i.e. molded article) is provided as information]
calculating by means of the molding assistant at the machine plant and process parameters required for manufacturing the injection molding as injection molding parameters…before an injection molding is produced for the first time and without prior offline simulation of the injection molding, [[Morikawa, Para. 71 & Para. 84] “Mold clamping force is calculated automatically and displayed in the mold clamping force calculation display field.  The necessary stroke is calculated automatically and displayed in the necessary stroke display field.  The respective drive portion control portion 22 controls the molding mechanism portion 10 based on the conditions to thereby perform molding of the product.”  Wherein, it is interpreted that machine plant and process parameters (i.e. clamping force, necessary stroke) are calculated as injection molding parameters (i.e. settings) before an injection molding is produced for the first time and without prior offline simulation.]
plant and process parameters as instructions/settings [[Morikawa, Para. 71 & Para. 84] “Mold clamping force is calculated automatically and displayed in the mold clamping force calculation display field.  The necessary stroke is calculated automatically and displayed in the necessary stroke display field.  The respective drive portion control portion 22 controls the molding mechanism portion 10 based on the conditions to thereby perform molding of the product.”  Wherein, it is interpreted that machine plant and process parameters (i.e. clamping force, necessary stroke) are calculated as injection molding parameters (i.e. settings) before an injection molding is produced for the first time and without prior offline simulation.].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Morikawa’s principles of calculating machine settings before an injection is 
But the combination is not generally concerned with testing the plausibility of instructions/settings by means of a molding assistant as to whether using the information provided an injection molding can be manufactured on the machine or if plausibility testing reveals that the injection molding is manufacturable release the design for production operating the machine using plant and process parameters for manufacturing the injection molding.  However, in this regard Koch discloses:
testing the plausibility of [instructions/settings] by means of the molding assistant, as to whether, using the information provided, an injection molding can be manufactured on the machine, [[Koch, FIG. 1, Para. 1, Para. 5 & Para. 42] “The CNC parts program or the CAD model corresponds here to idealized processing instructions for the processing machine.  The NC programs 5 are then tested with a verification system 7.  The verification system 7 has, for example, NC verification software.  Vericut® is an example of such verification software.  An erosion simulation is used to check whether the NC programs produce the desired workpiece geometry.  If the correspondence lies within the specified faults tolerances, the programs are released for fabrication and transmitted to the machine controller of the machine.  The present invention relates to a method for operating an industrial machine.  The industrial machine is, for example, a processing machine, a production machine or an automated manipulation device.  A production machine is understood, for example, to be a plastic injection molding machine.”  Wherein, it is interpreted that the plausibility of the NC program (i.e. instructions/settings) is tested by software (i.e. verification software) as to whether an injection molding can be manufactured on the machine]
if plausibility testing reveals that the injection molding is manufacturable release the design for production operating the injection molding machine using the [instructions/settings] for manufacturing the injection molding [[Koch, FIG. 1 & Para. 42] “If the correspondence lies within the specified faults tolerances, the programs are released for fabrication and transmitted to the machine controller of the machine, in particular a processing machine 9.  The workpiece is fabricated with the NC programs 5”]
plausibility testing revealing that a workpiece (i.e. injection molding) cannot be manufactured [[Koch, FIG. 1 & Para. 42] “The NC programs 5 are then tested with a verification system 7.  The verification system 7 has, for example, NC verification software.  Vericut® is an example of such verification software.  If the correspondence lies within the specified faults tolerances, the programs are released for fabrication and transmitted to the machine controller of the machine, in particular a processing machine 9.”  Wherein, it is interpreted that plausibility testing (i.e. performed by the verification system 7) may reveal that a workpiece cannot be manufactured (i.e. the correspondence lies outside the specified fault tolerances)].

But the combination is not generally concerned with a condition that occurs if plausibility testing reveals that the injection molding cannot be manufactured, establishing interactive contact with the operator to obtain further information which enables manufacture of the injection molding with modification of the plant and process parameters and repeating simulation/testing steps.  However, Friedl discloses:
If [simulation] testing reveals that the injection molding cannot be manufactured in this manner, establishing interactive contact with the operator to obtain further information which enables manufacture of the injection molding with modification of the plant and process parameters and repeating the last two steps, [[Friedl, FIG. 2 & Para. 80] “If the user determines that the results of the simulation in step 70 are unacceptable or less than optimal, the user has the option in step 90 of modifying one or more of the boundary conditions and/or discretization of the model solution domain and thereafter repeating simulation steps 50 through 70 iteratively, until such time as the user is satisfied with the results.  Examples of unacceptable results include analytical instability of the model or process failures such as short shots, wherein the mold cavity is incompletely filled, or generation of excessive temperatures, velocities, or pressures during filling which could degrade component polymer material properties or introduce excessive residual stresses in the components which would adversely effect production yields and could lead to premature component failure.”  Wherein, it is interpreted that plausibility testing can reveal that the injection molding cannot be manufactured using one or more of the boundary conditions.  Wherein, it is interpreted that the operator may provide further information which enables manufacturing of the injection molding by modification of previously established boundary conditions].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Friedl’s principles of establishing interactive contact with an operator to obtain further information which enables manufacture of an injection molding with modification of plant and process parameters (i.e. boundary conditions/settings) if testing reveals that an injection molding cannot be manufactured in the proposed manner into the injection molding machine that associates optimized parameters with particular machines and calculates plant and process parameter settings before an injection molding is produced for the first time and without prior offline simulation as taught by the combination of Di Domenico, 
But the combination is not generally concerned with 3D data.  However, Nagasawa teaches that it was known in the art, at the time the instant invention was filed, for assembly systems to utilize component design systems to automatically generate 3D component shape information from 2D shape information using 3D modelers (abstract; col. 2, lines 9-22 and 41-46; col. 6, lines 8-11; col. 7, lines 8-47; col. 11, lines 7-11).  Alternatively, Sinha teaches that it was known in the art, at the time the instant invention was filed, to evaluate manufacturability of three-dimensional plastics models using geometry analysis of the 3D modeled data (abstract; Fig. 10; claim 1).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such well-known 3D modeling data in the combined system of Di Domenico, Quail, Morikawa, Koch and Friedl, since both Nagasawa and Sinha show the ubiquity of such use in the manufacturing arts, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In regards to claim 3, the claim limitations correspond to limitations of claim 1 and is thus rejected for the same reasons mutatis mutandis. Additionally, the claim recites a limitation further taught by the combination of Di Domenico, Quail, Morikawa, Koch, Friedl and Nagasawa and/or Sinha: the controller acquires parameters about a manufactured injection molding [[Di Domenico, FIG. 1 & Para. 59] “A part attribute (that is, the attribute 222 associated with the part or article to be molded) may be inputted to the computer 201 (manually, for example)” Wherein, it is interpreted that the part parameter may be related to a manufactured injection molding].
In regards to claim 4, the combination of Di Domenico, Quail, Morikawa, Koch, Friedl and Nagasawa and/or Sinha discloses the limitations of claim 1 as outlined above.  The combination further discloses:
wherein a material to be processed is specified to the controller or a material to be processed is selected by the operator from an existing selection of materials known to the controller, and wherein the material to be processed is used as information for calculating the plant and process parameters [[Di Domenico, FIG. 1 & Para. 59] “The attribute 222 associated with the part or article to be molded) may be inputted to the computer 201 (manually, for example).  The computer 201 processes the attribute 222, by using the program 208, and provides or computes the parameter 224, which may then be used to set up the system 100.”  Wherein, it is interpreted that an attribute 222 associated with the finished part may be a material type.  Wherein, it is interpreted that calculated parameter (224) includes the plant and process parameters].
In regards to claim 5, the combination of Di Domenico, Quail, Morikawa, Koch, Friedl and Nagasawa and/or Sinha discloses the limitations of claim 1 as outlined above.  The combination further discloses:
 a mold gate geometry data on the injection molding are provided as information [[Quail, Para. 57] “The control algorithm for the HMI additionally requests information concerning the gate diameter through which melt is injected into the cavity, the overall length of the molded part and other significant dimensions of the preform, e.g. the outside diameter of the thread.”  Wherein, it is interpreted that a geometry of the injection molding may be provided as information by the user following a prompt initiated by the control algorithm].
In regards to claim 6, the combination of Di Domenico, Quail, Morikawa, Koch, Friedl and Nagasawa and/or Sinha discloses the limitations of claim 1 as outlined above.  The combination further discloses:
wherein at least one of pressure, temperature, quantity of material, speed, position, time, core pulling activity, demolding or ejection of the injection molding, opening paths or speeds of individual components of the injection molding machine or of peripheral devices are provided setting parameters for the injection molding process as information or requested by the controller by interactive contact with the operator [[Friedl, FIG. 1-2 & Para. 75-76] “The computer 10 also includes one or more inputs 16, such as a keyboard and disk reader for receiving input.  A user specifies boundary conditions.  These boundary conditions, by way of example, may include geometric constraints and numerical values related to fluid composition, fluid injection location, fluid injection temperature, fluid injection pressure, fluid injection volumetric flow rate, mold temperature, cavity dimensions, cavity configuration, mold parting plane, and other initial design data.”  Wherein, it is interpreted that at least temperature information is established as a setting parameter for the injection mold process].
In regards to claim 7, the combination of Di Domenico, Quail, Morikawa, Koch, Friedl and Nagasawa and/or Sinha discloses the limitations of claim 1 as outlined above.  The combination further discloses:
wherein the controller is provided with information about the at least one mold cavity [[Friedl, Para. 76] “A user specifies conditions. Conditions may include such parameters as cavity dimensions, cavity configuration”] instead of information about the injection molding [[Quail, FIG. 2 & Para. 57] “A preferred embodiment of the present invention requests data entry of various physical parameters of the desired molded part.  More particularly, a control algorithm (of a preferred embodiment of the present invention) for the HMI prompts the machine operator for input.”  Wherein, it is interpreted that the machine operator provides input regarding a preferred component design for the injection molding at the request of a control algorithm”].
In regards to claim 8, the combination of Di Domenico, Quail, Morikawa, Koch, Friedl and Nagasawa and/or Sinha discloses the limitations of claim 1 as outlined above.  The combination further discloses:
wherein the controller has an injection mold assistant [[Quail, Para. 57] “the control algorithm”] wherein the method has the further steps:
providing geometry, structure and properties of the injection mold to the injection mold assistant [[Quail, Para. 57] “The control algorithm for the HMI additionally requests information concerning the gate diameter through which melt is injected into the cavity, the overall length of the molded part and other significant dimensions.”  Wherein, it is interpreted that a geometry, structure and property data is provided to the control algorithm (i.e. injection mold assistant) based on a request]
calculating operating parameters and the plant and process parameters for operation of the injection mold for manufacturing the injection molding on the injection molding machine taking into account the plant and process parameters calculated by the molding assistant [[Di Domenico, FIG. 1, Para. 59 & Para. 63] “A part attribute (that is, the attribute 222 associated with the part or article to be molded) may be inputted to the computer 201 (manually, for example).  The computer 201 processes the attribute 222, by using the program 208, and provides or computes the parameter 224, which may then be used to set up the system 100.  The operator [is] able to override or make a change to the parameter 224.”  Wherein, it is interpreted that the parameter (224) is the plant and process parameters that are calculated / computed by the computer 201.  Wherein, it is interpreted that parameter (224) may be initially determined by the computer (molding assistant) and can later be adjusted/re-calculated by an operator to define new plant and process parameters (224).  Wherein, it is interpreted that the parameter (224) includes both operating parameters and plant and process parameters. Wherein, the new operating parameter adjusts a system operation (i.e. operating parameter)]
operating the injection molding machine using the plant and process parameters and the operating parameters for manufacturing the injection molding [[Di Domenico, FIG. 1 & Para. 61-62] “The parameter 224 is usable for operation associated with the system 100.  The operator may press a button on the HMI 220 that causes the computer 200 to "set up and begin operation."”  Wherein, it is interpreted that the parameter is used to operate/configure the system. Wherein, it is interpreted that the parameter (224) includes plant and process parameters and the operating parameters]
testing the plausibility of [instructions/settings] by means of the molding assistant, as to whether, using the information provided, an injection molding can be manufactured on the injection molding machine, [[Koch, FIG. 1, Para. 1, Para. 5 & Para. 42] “The CNC parts program or the CAD model corresponds here to idealized processing instructions for the processing machine.  The NC programs 5 are then tested with a verification system 7.  The verification system 7 has, for example, NC verification software.  Vericut® is an example of such verification software.  An erosion simulation is used to check whether the NC programs 
plant and process parameters as instructions/settings [[Morikawa, Para. 71 & Para. 84] “Mold clamping force is calculated automatically and displayed in the mold clamping force calculation display field.  The necessary stroke is calculated automatically and displayed in the necessary stroke display field.  The respective drive portion control portion 22 controls the molding mechanism portion 10 based on the conditions to thereby perform molding of the product.”  Wherein, it is interpreted that machine plant and process parameters (i.e. clamping force, necessary stroke) are calculated as injection molding parameters (i.e. settings) before an injection molding is produced for the first time and without prior offline simulation]
If [simulation] testing reveals that the injection molding cannot be manufactured in this manner, establishing interactive contact with the operator to obtain further information which enables manufacture of the injection molding with modification of the plant and process parameters and repeating the last two steps, [[Friedl, FIG. 2 & Para. 80] “If the user determines that the results of the simulation in step 70 are unacceptable or less than optimal, the user has the option in step 90 of modifying one or more of the boundary conditions and/or discretization of the model solution domain and thereafter repeating simulation steps 50 through 70 iteratively, until such time as the user is satisfied with the results.  Examples of unacceptable results include analytical instability of the model or process failures such as short shots, wherein the mold cavity is incompletely filled, or generation of excessive temperatures, velocities, or pressures during filling which could degrade component polymer material properties or introduce excessive residual stresses in the components which would adversely effect production yields and could lead to premature component failure.”  Wherein, it is interpreted that plausibility testing can reveal that the injection molding cannot be manufactured using one or more of the boundary conditions.  Wherein, it is interpreted that the operator may provide further information which enables manufacturing of the injection molding by modification of previously established boundary conditions]
plausibility testing revealing that a workpiece (i.e. injection molding) cannot be manufactured [[Koch, FIG. 1 & Para. 42] “The NC programs 5 are then tested with a verification system 7.  The verification system 7 has, for example, NC verification software.  Vericut® is an example of such verification software.  If the correspondence lies within the specified faults tolerances, the programs are released for fabrication and transmitted to the machine controller of the machine, in particular a processing machine 9.”  Wherein, it is 
if modification of the information is not possible, notifying the operator by means of the molding assistant that the injection molding is not manufacturable using this injection molding machine, [[Quail, Para. 72] “In all cases, whether by download from the in-mold memory device or operator-prompted input of data, the control algorithm performs a data validation and limit check to ensure that the received data satisfies information requirements for the control algorithm and operational parameters for the molding machine.  Should there be an inconsistency, or should the control algorithm generate an out-of-range error, the machine operator is notified through a sensory alert from the HMI 84.  Wherein, it is interpreted that if the control algorithm may generate an out of range error, as a result of input parameters.”  Wherein, it is interpreted that the setup parameter may not be calculated by further computation of the input data (i.e. information) since the data is out of range.  Wherein, it is interpreted that the injection molding is not manufacturable using parameter data that does not align with the machines limits and ranges]
if plausibility testing reveals that the injection molding is manufacturable release the design for production operating the injection molding machine using the [instructions/settings] for manufacturing the injection molding [[Koch, FIG. 1 & Para. 42] “If the correspondence lies within the specified faults tolerances, the programs are released for fabrication and transmitted to the machine controller of the machine, in particular a processing machine 9. The workpiece is fabricated with the NC programs 5”].
In regards to claim 11, the combination of Di Domenico, Quail, Morikawa, Koch, Friedl and Nagasawa and/or Sinha discloses the limitations of claim 1 as outlined above.  The combination further discloses:
wherein results of determination of the plant and process parameters are provided visually to the operator via a human-machine interface for selection and further processing [[Di Domenico, FIG. 1 & Para. 62] “The determining operation 304 is performed by the computer 200.  The computer 200 computes the parameter 224.  The computer 200 outputs that parameter 224 to the HMI 220 so that the operator may view the molding-system set-up parameter.  If the operator does not approve of the parameter 224 as computed by the computer 200, the operator may have an opportunity to change the parameter 224 to some degree based on skill and knowledge of the operator.”  Wherein, it is interpreted that the calculated parameter (i.e. containing plant and process parameters) is displayed visually to the operator for selection of options to edit and further processing].
In regards to claim 12, the combination of Di Domenico, Quail, Morikawa, Koch, Friedl and Nagasawa and/or Sinha discloses the limitations of claim 1 as outlined above.  The combination further discloses:
wherein selection is made by operator gestures, while the controller tests the plausibility of an operator's selection [[Friedl, FIG. 1-2 & Para. 80] “The user has the option in step 90 of modifying one or more of the conditions and/or discretization of the model solution domain and thereafter repeating simulation steps 50 through 70 iteratively.  The computer 10 includes one or more inputs 16, such as a keyboard and disk reader for receiving input such as data and instructions from a user.  Wherein, it is interpreted that a gesture is a movement of a part of the body to express an idea.  Wherein, it is interpreted that a gesture may include an operator/user inputting data to a computer keyboard.  Wherein, it is interpreted that the operator may select a boundary condition.”  Wherein, it is interpreted that the computer uses the new boundary condition to simulate and test for plausibility].
In regards to claim 13, the combination of Di Domenico, Quail, Morikawa, Koch, Friedl and Nagasawa and/or Sinha discloses the limitations of claim 8 as outlined above.  The combination further discloses:
wherein results of determination of operating parameters are provided visually to the operator via a human-machine interface for selection and further processing [[Di Domenico, FIG. 1 & Para. 62] “The determining operation 304 is performed by the computer 200.  The computer 200 computes the parameter 224.  The computer 200 outputs that parameter 224 to the HMI 220 so that the operator may view the molding-system set-up parameter.  If the operator does not approve of the parameter 224 as computed by the computer 200, the operator may have an opportunity to change the parameter 224 to some degree based on skill and knowledge of the operator.”  Wherein, it is interpreted that the calculated parameter (i.e. containing operating parameters) is displayed visually to the operator for further processing].
In regards to claim 14, the combination of Di Domenico, Quail, Morikawa, Koch, Friedl and Nagasawa and/or Sinha discloses the limitations of claim 13 as outlined above.  The combination further discloses:
wherein selection is made by operator gestures, while the controller tests the plausibility of an operator's selection 
Claim 9 is now rejected under Di Domenico in view of Quail, further in view of Morikawa, further in view of Koch, further in view of Friedl, and further in view of either Nagasawa and/or Sinha, as applied to claim 1 above, further in view of Tsai et al. US Patent No. 9,180,617 (hereinafter Tsai):
In regards to claim 9, the combination of Di Domenico, Quail, Morikawa, Koch, Friedl and Nagasawa and/or Sinha discloses the limitations of claim 1 as outlined above.  But the combination is not generally concerned with quality features of a component to be manufactured and associated tolerances provided to a controller nor a quality assistant that determines plant parameterization and quality feature models with corresponding monitoring tolerances.  However, in this regard Tsai discloses:
wherein the controller has a quality assistant, wherein required quality features of the component as an injection molding to be manufactured and associated tolerances are provided to the controller or requested by the controller by interactive contact with the operator, [[Tsai, FIG. 2 & Col. 8; lines 26-29] “The controller 120 of the all-electric injection-molding machine 12 is capable of downloading the optimal injection conditions from the transmission module 100 of the cloud server 10.”  Wherein, it is interpreted that the controller is programmed with a quality assistant that is configured to download optimal injection conditions (i.e. includes quality features of the component and associated tolerances) to the controller] and wherein, on the basis of these specifications, the quality assistant  determines plant parameterisation and quality feature models with corresponding monitoring tolerances which are to be calculated for plant measured variables and/or influences the-operating parameters for monitoring quality or optimising stability [[Tsai, FIG. 4, Col. 8; lines 32-56 & Col. 9; lines 24-28; lines 55-61] “The first driver 122a [and second driver 122b]of the all-electric injection-molding machine 12 are used for generating [command] curve[s] according to the optimal injection conditions.  The first driver 122a is used for driving the clamping shaft 124a to close and open the mold 14.  The second driver 122b is used for driving the injection shaft 124b to move the screw 126b toward the mold 14 and driving the injection shaft 124b to move the screw 126b away from the mold 14.”  Wherein, it is interpreted that the first and second drivers (122a-122b; illustrated in FIG. 4) are included as a portion of the quality assistant.  Wherein, it is interpreted that the first and second drivers drive the machine to establish plant parameters and quality feature models (command curves).  Wherein, it is interpreted that the command curves contain monitoring tolerances (i.e. allowable speeds) that are calculated for variables to be measured (i.e. speed) during a process].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Tsai’s principles of allowing an operator to optimize operation of an injection molding machine into the injection molding machine that associates optimized parameters with particular machines, calculates plant and process parameter settings before an injection molding is produced for the first time and without prior offline simulation and establishes interactive contact with an operator to obtain further information which enables manufacture of an injection molding with modification of plant and process parameters if testing reveals that an injection molding cannot be manufactured in the proposed manner as 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached on Monday, Wednesday and Thursday (8am-4pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair.   Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
2/16/21